This case, in another phase, was mandamus proceedings ' brought ex rel the defendant, Woldman, against Wm. Beebe, Judge, wherein this court issued an order requiring Judge Beebe to credit the Bill of Exceptions, 106 OS. 75.
The facts are, that Woldman brought an act’on in the Cleveland Municipal Court ag'ainst the Starr Piano Co. to recover $2248 with interest, upon pianos l-esold by him _ under a certain consignment contract. Plaintiff’s Statement of Defense was based solely upon contract. To this the defendant filed its Statement of Defense and Counter-claim, admitting the existence and terms of said contract but denying that any moneys were due thereunder and averring that plaintiff was indebted to it in the sum of $671.
The trial below resulted in a judgment for plaintiff.
The questions at issue in this case are matters of fact and ho legal proposition was decided upon the Court below and we do not feel called upon to recite further the facts in the base1. •